DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4, 5, 7, 8, 11, 12, 14, 33 are rejoined for being amended to read on the elected species.
Examiner Comment
The applicant is thanked for providing line numbers to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 7, 8, 11, 12, 14, 21, 22, 24, 25, 33, 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to claim 1, the recitation, “to form liquefied natural gas” (line 21-22) reintroduces liquefied natural gas anew inappropriately since it was already introduced in line 1.

	In regard to claim 7, the recitation, “forming part” (page 4, line 2) is indefinite since the claim already introduces a “part” of the feed gas expander-based liquefaction module and it is not clear if this recitation is the same or different part.
	In regard to claim 33, the recitation, “liquefying” (page 8, line 4) inappropriately reintroduces liquefying and it is unclear if this is referencing a new liquefying or --the liquefying-- recited previously.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 11, 12, 14 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Therefore the claims are improper for depending on a later claim 33.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present 

All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 21, 22, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eide (US 6434948) in view of Engel (US 3616652) and Groenendijk (US 2019/0049174).
In regard to claim 1, Eide teaches a method of producing liquefied natural gas (LNG) (column 1, line 5-15), the method comprising: providing a natural gas stream (natural gas fed to FPSO) from a supply of natural gas (source of natural gas);5 further Eide teaches that the liquefaction steps are performed by a single module (130) on a topside (see figures) of a floating LNG structure (FPSO).
	Eide does not explicitly teach the specific compressing, cooling, additionally cooling, expanding, and liquefaction steps as claimed.  However, Engel teaches providing a natural gas stream (1) from a supply of natural gas; 10compressing the natural gas stream in a compressor (2) to a pressure of at least 2,000 psia (column 2, line 45) to form a compressed natural gas stream (after 2); cooling the compressed natural gas stream (after 2) by indirect heat exchange (via 3) to form a cooled compressed natural gas stream (4); additionally cooling the cooled compressed natural gas stream (4) to a temperature below 15the ambient temperature (column 2, line 45-50) to form an additionally cooled compressed natural gas stream (6); expanding, in at least one work producing natural gas expander (7), the additionally cooled compressed natural gas stream (6) to a pressure that is less than 3,000 psia and no greater than the pressure to which the natural gas stream was compressed to (column 2, line 50-55), to thereby form a chilled natural gas stream (8); and 20liquefying the chilled natural gas stream (8) in one or more feed gas expander-based liquefaction modules (see identified structures herein) by indirect heat exchange with at least one refrigerant (in 9) to form liquefied natural gas (12) and at least one warm refrigerant (15 to 16); wherein the additionally cooling of the cooled compressed natural gas stream (6) is accomplished using the at least one warm refrigerant (15 to 16)25.

	In regard to claim 21, Engel teaches that the pressure from the compression is approximately 3,000 psia (column 2, line 50 - 200 atm is 2939 psi which is very close to 3000 psia).  Therefore in situations where compression costs are low and a higher expansion ratio is desired, it would have been obvious to a person of ordinary skill in the art to compress to higher than 3000 psi for the purpose of providing greater expansion cooling.
	In regard to claim 22, Engel teaches that the pressure after the natural gas expander (7) is less than 2,000 psia (column 2, line 50-55 - 20 atm).  
In regard to claims 24-25, Engel teaches that the temperature of the additionally cooled compressed natural gas stream is less than 15 °C (column 2, line 48).


s 1, 4, 5, 7, 8, 11, 12, 14, 21, 22, 24, 25, 33, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eide (US 6434948) in view of Minta (US 2009/0217701), Minta (US 2010/0186445), and Groenendijk (US 2019/0049174).
	In regard to claim(s) 1, 4, 5, 7, 8, 34, Eide teaches a method of producing liquefied natural gas (LNG) (column 1, line 5-15), the method comprising: providing a natural gas stream (natural gas fed to FPSO) from a supply of natural gas (source of natural gas);5 further Eide teaches that the liquefaction steps are performed by a single module (130) on a topside (see figures) of a floating LNG structure (FPSO).
	Eide does not explicitly teach the specific compressing, cooling, additionally cooling, expanding, and liquefaction steps as claimed.  However, Minta (701) teaches (fig. 5 and 4) providing a natural gas stream (10) from a supply of natural gas; 10compressing the natural gas stream in a compressor (25) to a pressure of at least 2,000 psia (para. 41, 43 see 3000 psia) to form a compressed natural gas stream (after 25); cooling the compressed natural gas stream (after 25) by indirect heat exchange (via 33) to form a cooled compressed natural gas stream (after 33); additionally cooling the cooled compressed natural gas stream (after 33) to a temperature below 15the ambient temperature (para. 45 cooled by expanded fluid) to form an additionally cooled compressed natural gas stream (to 35); expanding, in at least one work producing natural gas expander (35), the additionally cooled compressed natural gas stream (to 35) to a pressure that is less than 3,000 psia and no greater than the pressure to which the feed gas was compressed (para. 45), to thereby form a chilled natural gas stream (10b); and 20liquefying the chilled natural gas stream (at least part of 10b) in one or more feed gas expander-based liquefaction modules (see identified structures herein, 
	Further, Minta (701) teaches that the module is an open loop feed gas expander-based liquefaction module (see figure 5).
	Further, Minta (701) teaches that the chilled natural gas stream (10b) is a first chilled natural gas stream (10b), and further comprising: separating the first chilled natural gas stream (10b) into a second chilled natural gas stream (part of 10b that becomes LNG), a first refrigerant stream (part of 10b that goes to 105), and a second refrigerant stream (part of 10b that goes to 85, 80 and 16); 5discharging a first cooling stream (13d) from a warm-end expander (105) forming part of the feed gas expander-based liquefaction module (module), the first cooling stream (13d) having a first temperature; discharging the second cooling stream (part of 16) from the separator (80) forming part of the feed gas expander-based liquefaction module (module), the second cooling stream (part of 16) having a second temperature; 10and liquefying the second chilled natural gas stream (part of 10b that becomes LNG); wherein the first temperature is higher than the second temperature (per further cooling performed in portion 59); expanding the first refrigerant stream (part of 10b that goes to 105) in the warm-end expander (105) to produce the first cooling stream (13d); wherein the at least one refrigerant used to liquefy the second chilled natural gas stream (part of 10b that becomes LNG) 20comprises the first cooling stream (13d) and the second cooling stream 
Further, Minta (701) teaches 
that the chilled natural gas stream (10b) is a first chilled natural gas stream (10b), and further comprising: separating the first chilled natural gas stream into a second chilled natural gas stream (part of 10b that becomes LNG), a first refrigerant stream (part of 10b that goes to 105), and a second refrigerant stream (part of 10b that goes to 85, 80, and 16); discharging a first cooling stream (13d) from a warm-end expander (105) forming part of the feed 3gas expander-based liquefaction module (module), the first cooling stream (13d) having a first temperature; discharging a two-phase stream (from 85) from a cold-end expander (85) forming part of the feed gas expander-based liquefaction module (module), the two-phase stream (from 85) having a second temperature, wherein the first temperature is higher than the second temperature (per further cooling performed in portion 59; 5expanding the first refrigerant stream (part of 10b that goes to 105) in the warm-end expander (105) to produce the first cooling stream (13d); expanding the second refrigerant stream (part of 10b that goes to 85, 80, and 16) in the cold-end expander (85) to produce the two-phase stream (from 85); liquefying the second chilled natural gas stream (part of 10b that becomes LNG); and 10separating the two-phase stream (from 85) into a second cooling stream (part of 16) and a first pressurized LNG stream (LNG); wherein the at least one refrigerant used to liquefy the second chilled natural gas stream (part of 10b that becomes LNG) 15comprises the first cooling stream (13d) and the second cooling stream (part of 16); and cooling the second refrigerant stream (part of 10b that goes to 
	Further, Minta (701) teaches 20that a pressure of the first cooling stream (13d) is higher than the pressure of the second cooling stream (part of 16).
	Additionally, Minta (445) teaches that it is well known to employ a recycle refrigerant stream (14) of an open loop feed gas expander-based liquefaction module (liquefaction system) and to combine the recycle refrigerant stream (14) with a natural gas stream (10) prior to an initial compressing step (see 25).
	Further, Groenendijk teaches that it is well known to provide compression of a feed gas with two serial compressors (at least 21, 23) making design easier and permitting intercooling and Groenendijk teaches that cooling after compression is known to be provided with an ambient temperature air or water (para. 59).  
Therefore it would have been obvious to a person of ordinary skill in the art to modify the single module (130) on the FPSO of Eide with the compressing, cooling, additionally cooling, expanding, and liquefying steps of Minta (701), Minta (445), and Groenendijk as outlined above in detail for the purpose of providing liquefaction with an expander cycle that eliminates the need for external refrigerants and has improved efficiency (Minta (701) - 9) and to provide recycling to before the compression step for the purpose of reducing redundancy in compression thereof and take advantage of the high pressure compression systems already in place for the feed gas and to further improve the process by employing two serial feed compressors for the purpose of making design easier and permitting intercooling to provide more efficient compression and to provide ambient air or water to provide cooling in heat exchanger (aftercooler 33) 
	In regard to claim 33, Eide, as modified, teaches the liquefying of the 5second chilled natural gas stream (part of 10b that becomes LNG) comprises cooling the second chilled natural gas stream to form a second pressurized LNG stream (at least liquid in 10c) by exchanging heat with the first cooling stream (13d) and the second cooling stream (part of 16) to form a first warm cooling stream (after providing cooling) and a second warm cooling stream (after providing cooling).
In regard to claim 11, Eide, as modified, teaches reducing a pressure of the second pressurized LNG stream such that the second pressurized LNG stream (liquid in 10c) undergoes at least one stage of pressure reduction (via 85); separating the reduced-pressure second pressurized LNG stream (at least part after 85) into an end-flash gas stream (part of 16) and an LNG stream (LNG; and 4cooling the second chilled natural gas stream (part of 10b that becomes LNG) using the end-flash gas stream (part of 16).  

In regard to claim 14, Eide, as modified, teaches that the first warm cooling stream (part of 13d) is used as the warm refrigerant (warmed expanded fluids) to additionally cool the cooled compressed natural gas stream (after 33) to form the additionally cooled compressed natural gas stream (after 33).
	In regard to claim 21, Eide, as modified, teaches the limitations of claim 1 since Minta (701) teaches that the initial compression should be to a pressure greater than 3000 psia (para. 41, 43).
	In regard to claim 22, Eide, as modified teaches that the pressure after the natural gas expander (35) is less than 2,000 psia (Minta (701) - table, see state 206).  
In regard to claims 24-25, Eide, as modified, teaches that the temperature of the additionally cooled compressed natural gas stream is less than 15 °C (Minta (701) - table).
Response to Arguments
Applicant's arguments filed 8/9/2021 have been fully considered but they are not persuasive in view of the rejection above. 
Conclusion
Applicant's amendment necessitated any of the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


JFPIII
October 20, 2021